The Examiner of your application in the USPTO has changed. To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Examiner Courtney A. Brown.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION


Status of Claims
	Claims 1-9 and 11-15 are pending in the application. Claims 1-9 have been amended and claim 10 has been cancelled.  Claims 11-13 and 15 are withdrawn from further consideration pursuant to 37 CFR1.142(b) as being drawn to a as being drawn to a nonelected invention, there being no allowable generic or linking claim.   Thus, claims 1-9 and 14 have been examined to the extent they read on the elected subject matter of record.

Priority
     Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e), 119(a-d),  or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. This application, filed 07/20/2018 is a national stage entry of PCT/EP2017/050905  with an international filing date of 01/17/2017 and claims foreign priority to EP16152354.3 , filed 01/22/2016. 
.

Declaration

Bernd Oschmann’s declaration filed on February 24, 2022 under 37 CFR 1.132 is insufficient to overcome the rejection of claims  1-9 and 14 based on the combined teachings of BEESTMAN, G. B. (EP 0148169 B1,previously cited),Dyllick-Brenzinger et al. (U.S. PG-Pub. No. 20100120617A1, previously cited), Li (US 2015/0105254 A1, newly cited) and Cojocaru et al. (Green Chem., 2013, 15, 2110-2120, newly cited) as well as the rejection of claims 1-7 and 14 based on the combined teachings of BEESTMAN, G. B. (EP 0148169 B1,  previously cited) ,Dyllick-Brenzinger et al. (U.S. PG-Pub. No. 20100120617A1, previously cited) and Luteri (US Patent 5,883,046, newly cited) applied under 35 U.S.C. 103. The declaration will be discussed in detail below as it applies to the rejections.

Withdrawn Objection(s)/ Rejection(s)
	Applicant's amendments and arguments filed February 24, 2022  are acknowledged and have been fully considered. 
	The objection to the specification has been withdrawn in view of Applicant’s amendment of the specification submitted February 24, 2022 deleting the  embedded hyperlinks and/or other form of browser-executable codes from [0060] and [0084].
The objection of claims 4,5, and 7 has been withdrawn in view of Applicant’s amendments.
The rejection of claims 3, 5 and 10 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph has been withdrawn in view of Applicant’s amendments wherein claim 10 has been cancelled and the phrase “the combination of” has been added to claims 3 and 5.
Claims 1, 2, 6, 8 and 9 were rejected under 35 U.S.C. 102(a)(1) as being anticipated by BEESTMAN, G. B. (EP 0148169 B1). This rejection is withdrawn in view of Applicant’s amendment wherein the capsule core now comprises a water-soluble salt of dicamba selected from the sodium salt of dicamba and ammonium salts of dicamba.
Claims 1-10 and 14 were rejected under 35 U.S.C. 103(a) as being unpatentable over BEESTMAN, G. B. (EP 0148169 B1, which is cited in the Information Disclosure Statement filed on 7/20/2018) in view of Dyllick-Brenzinger et al. (U.S. PG-Pub. No. 20100120617A1). This rejection is withdrawn in view of Applicant’s amendment wherein the capsule core now comprises a water-soluble salt of dicamba selected from the sodium salt of dicamba and ammonium salts of dicamba.

New Rejection(s) Necessitated by the Amendment filed on February 24, 2022  


Claim Rejections - 35 USC §103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
As indicated above, the present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1-7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over BEESTMAN, G. B. (EP 0148169 B1, which is cited in the Information Disclosure Statement filed on 7/20/2018, previously cited) in view of Dyllick-Brenzinger et al. (U.S. PG-Pub. No. 20100120617A1, previously cited) and Luteri (US Patent 5,883,046, newly cited).
Applicants Claim
Applicants claim  microcapsules comprising a capsule shell, and a capsule core, wherein the capsule shell comprises a polyester; and wherein the capsule core comprises a water-soluble salt of dicamba selected from the sodium salt of dicamba and ammonium salts of dicamba, and wherein the salt of dicamba has a water-solubility of at least 10 2/l at 25° C

Determination of the scope and content of the prior art
(MPEP 2141.01)
	For claims 1 and 6, BEESTMAN teaches a microcapsule, which has (a) a capsule shell wall of polymeric material; and (b) a capsule core wherein a water-soluble material (e.g. water-soluble herbicides; see: col. 4, line 13-20) is encapsulated within the wall of said microcapsule.
	BEESTMAN teaches that the microcapsule shell wall of polymeric material can be polyester (see: col. 5, line 47-48; and col. 11, Example 4).
	BEESTMAN teaches an example of microcapsule having a polyester shell wall, wherein the ingredients comprised within the shell wall (after the polyester shell wall is formed) may include 50 grams of aqueous potassium dicamba solution (35.3 %) in aqueous phase (17.65 grams of potassium dicamba and 32.35 grams of water), 1.9 grams of KOH, 53.4 grams of crop oils and emulsifier (GAF V-216) (see: col. 13, Example 9).
As such, the amount of water comprised within the shell wall would be about 30.7 % by weight, based on the total weight of aqueous potassium dicamba solution, KOH and crop oils (105.3 grams).  This reads on the “water content in the core is at least 10 % by weight” as claim 1, or “at least 30 % by weight” as claim 6.  In addition, the amount of the potassium dicamba in the aqueous phase would be about 16.76 % by weight, and this reads on the “core comprises at least 10 % by weight of the pesticide” as claim 6.
Further, BEESTMAN also discloses a microcapsule which contains 200 grams of water and a total of 236.23 grams of other ingredients (excluded the diol, triol and adipoyl chloride ingredients), as such, the water can be present within the polyester shell wall in a content of about 45.8 % by weight.
BEESTMAN also teaches that said microcapsules are less phytotoxic to certain crop plants, thereby enhancing the crop safety of the herbicide and can protect the herbicides from environmental degradation, reduce leaching of the herbicide into the soil, and thus prolong or increase the soil life of the herbicide (see: col. 14, line 42-49).
For claim 2, BEESTMAN teaches the water-soluble material, e.g. herbicides, itself can be a liquid (see: col. 3, line 26-28; and col. 4, line 13-15).  As such, it reads on the “pesticide is present in the capsule core in dissolved form” as claimed because a “liquid” herbicide would necessarily be in dissolved form.
	For claim 3, BEESTMAN teaches that microcapsule shell wall of polymeric material can be “polyester” (see: col. 3, line 51-52 & 54), which can be produced from “diols or polyols” with “diacid or polyacid chlorides” (e.g. suitable difunctional acid-derived shell wall components can be adipoyl chloride) (see: col. 4, line 5-8; and col. 6, line 28-40).  As such, the “diols and polyols” reads on the component (a) as claimed; and the “diacid or polyacid chlorides” reads on the similar component (b) as claimed.
	For claim 4, BEESTMAN teaches the suitable “diols” can be, e.g. ethylene glycol (which has 2 carbon atoms), pentanediol (which has 5 carbon atoms), hexanediol (which has 6 carbon atoms), 1, 4-butanediol (which has 4 carbon atoms) (see: col. 6, line 44-53).  As such, they read on the claimed “alcohol comprises 2 to 6 carbon atoms”.
	BEESTMAN teaches the suitable “difunctional acid-derived shell wall components” can be, e.g. adipoyl chloride or citric acid chloride, (see: col. 6, line 28-29, 32 & 39).  It is known that “adipoyl chloride” has a chemical formula of C6H8Cl2O2 and, thus, it reads on the claimed “acid-component comprises 6 carbon atoms”.
For claim 5, the suitable diols, e.g. ethylene glycol (which has 2 carbon atoms), pentanediol (which has 5 carbon atoms), hexanediol (which has 6 carbon atoms), 1,4-butanediol (which has 4 carbon atoms), as taught in BEESTMAN, read on the species of an alcohol component (a) as claimed; and the suitable difunctional acid-derived shell wall components, e.g. adipoyl chloride, as taught in BEESTMAN, reads on the “adipic acid derivative” of the acid-component (b) as claimed.
For claim 7, BEESTMAN teaches the resulted microcapsules which having polyester shell wall encapsulating water and water-soluble herbicide (e.g. potassium dicamba) within the shell wall are spherical, individual microcapsules having 1-10 µm in diameter (see: col. 11, Example 4, line 6-28; and col. 13, Example 9, line 20-42).
For claims 8-9, BEESTMAN teaches the water-soluble herbicide can be, e.g. potassium salt of dicamba (see: col. 4, line 13-19), which reads on the “pesticide is an herbicide or a salt of dicamba” as claims 8 and 9.
With respect to the recitation of claim 10 “wherein the pesticide as claimed has a vapor pressure of at least 1 mPa at 25 °C”, since BEESTMAN teaches the same water-soluble pesticide salt, e.g. potassium dicamba, as claimed and as evidenced by the instant claim 9, said potassium dicamba salt taught by BEESTMAN would necessary has the same vapor pressure as presently claimed because a chemical compound and its properties are inseparable (see MPEP 2112.01: Part II and also see In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).


Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
	BEESTMAN teaches a similar microcapsule, which comprises a capsule shell comprising a polyester; and a capsule core comprising a water-soluble pesticide (i.e. a water-soluble herbicide salt, e.g. a salt of dicamba) and water as claimed.  BEESTMAN also teaches that the microcapsule polyester shell wall can be produced from reacting diols or polyols with diacid or polyacid chlorides.
However, BEESTMAN does not teach to use the carboxylic acids form of said diacid or polyacid chlorides for forming the polyester shell wall, as recited in claim 3.  BEESTMAN also does not teach to use the microcapsule in plant propagation material as recited in claim 14.  The deficiencies are taught by the reference Dyllick-Brenzinger et al.
	Dyllick-Brenzinger teaches a method for producing microcapsules, wherein the microcapsule comprises a polymer-containing capsule covering and a capsule core, wherein the core can comprise at least one effective substance (e.g. preferably herbicides) in dissolved form (see: [0006]; [0021], line 1-4; and [0088]).
	Dyllick-Brenzinger teaches that the capsule covering can be formed from polymerization of monomers, i.e. a dialcohol as a starter monomer (e.g. ethylene glycol, 1,4-butanediol) with dicarboxylic acid compounds (e.g. adipic acid, oxalic acid, malonic acid, succinic acid, glutaric acid) (see: [0032 & 0039]).  As such, the “dicarboxylic acid compounds” are the suitable polymerization monomers, and they read on the claimed “acid-component is selected from divalent carboxylic acids” as recited in instant claim 3.
	Dyllick-Brenzinger teaches that seed material can be treated with an agrochemical formulation comprised of the microcapsules (see: [0186 & 0188]; and the reference claim 28).  As such, the “seed material” taught by Dyllick-Brenzinger reads on the “plant propagation material” as instant claim 14.

	A second difference between the claims of the instant application and the teaching of BEESTMAN is that BEESTMAN does not teach that the water-soluble salt of dicamba is selected from the sodium salt of dicamba and ammonium salts of dicamba wherein the salt of dicamba has a water-solubility of at least 10 2/l at 25° C (limitation of instant claim 1).  However, Luteri teaches microencapsulated agrochemicals based on crosslinked polyester polymers particularly suited for rapidly leaching herbicides (abstract) such as dicamba (column 2, lines 13-25).   Luteri teaches that suitable forms of the herbicides include the free acid, inorganic salts and amine salts and that water-soluble salts such as lithium, sodium, potassium, magnesium and calcium salts of dicamba which may be microencapsulated by dispersing the salt in the non-aqueous liquid (column 2, lines 56-64). Lastly, Luteri teaches that their invention provides a commercially viable microencapsulated form of such rapidly leaching agrochemicals which will achieve the four main objectives of maintaining weed control, reducing leaching below the targeted soil zone, increasing persistence in the soil, particularly the weed seed germination zone, and preventing crop injury (column 1, lines 42-48).

Finding of prima facie obviousness Rational and Motivation
 (MPEP 2142-2143)
BEESTMAN and Dyllick-Brenzinger combined teach a microcapsule having polyester shell wall can be produced by reacting a diol or polyol monomer (e.g. ethylene glycol; 1, 4-butanediol) with a diacid or polyacid chloride monomer (e.g. adipoyl chloride), or by reacting a dialcohol monomer (e.g. ethylene glycol; 1,4-butanediol) with a dicarboxylic acid compound (e.g. adipic acid).
It would have been obvious to a person of ordinary skilled in the art at the time the invention was made to utilize either the diacid or polyacid chloride monomer (e.g. adipoyl chloride) suggested by BEESTMAN, or the dicarboxylic acid compound (e.g. adipic acid) suggested by Dyllick-Brenzinger, to react with the diol or polyol monomer and to produce a microcapsule that has a polyester capsule shell wall because BEESTMAN and Dyllick-Brenzinger teaches that the resulted microcapsules are stable and are useful for encapsulating a variety of materials, i.e. water-soluble herbicides, and even sensitive substances can be encapsulated.  The prior art also teaches that said microcapsules are less phytotoxic to certain crop plants, thereby enhancing the crop safety of the herbicide and can protect the herbicides from environmental degradation, reduce leaching of the herbicide into the soil, and thus prolong or increase the soil life of the herbicide.
It would have been obvious to a person of ordinary skilled in the art at the time the invention was made to treat plant propagation materials, i.e. seeds, with an agrochemical formulation comprising the microcapsules because Dyllick-Brenzinger teaches that by doing so, it can help to control undesirable plant growths at areas where the undesired plants or the soil on which the undesired plants grow.
BEESTMAN and Luteri teach microcapsules comprising dicamba salts  wherein a polyester is used.  Luteri teaches that dicamba salts are a suitable form of the herbicide and that that the sodium salt of dicamba is water-soluble.  Luteri teaches that it has  surprisingly been found that excellent results can be obtained by microencapsulating a rapidly leaching agrochemical in a crosslinked polyester polymer (column 1 lines 49-52).  Thus, it would have been obvious to one of ordinary skill in the art to produce microcapsules of the water-soluble salt of dicamba selected from the sodium salt of dicamba wherein the salt of dicamba has a water-solubility of at least 10 2/l at 25° C with the expectation of providing a commercially viable microencapsulated form of a rapidly leaching agrochemical to maintain weed control, reduce leaching below the targeted soil zone, increase persistence in the soil, particularly the weed seed germination zone, and prevent crop injury (column 1, lines 42-48 of Luteri).  With regards to the limitation “wherein the salt of dicamba has a water-solubility of at least 10 2/l at 25° C”, a composition that consists of the same components (i.e. the sodium salt of dicamba) will possess the same properties and therefore lead to identical ,desired results. Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658(Fed. Cir. 1990).

Therefore, from the combined teaching of the references, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.



Claims 1-9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over BEESTMAN, G. B. (EP 0148169 B1, which is cited in the Information Disclosure Statement filed on 7/20/2018, previously cited) in view of Dyllick-Brenzinger et al. (U.S. PG-Pub. No. 20100120617A1, previously cited), Li (US 2015/0105254 A1, newly cited) and Cojocaru et al. (Green Chem., 2013, 15, 2110-2120, newly cited, see attached NPL document). 
Applicants Claim
Applicants claim  microcapsules comprising a capsule shell, and a capsule core, wherein the capsule shell comprises a polyester; and wherein the capsule core comprises a water-soluble salt of dicamba selected from the sodium salt of dicamba and ammonium salts of dicamba, and wherein the salt of dicamba has a water-solubility of at least 10 2/l at 25° C

Determination of the scope and content of the prior art
(MPEP 2141.01)
	For claims 1 and 6, BEESTMAN teaches a microcapsule, which has (a) a capsule shell wall of polymeric material; and (b) a capsule core wherein a water-soluble material (e.g. water-soluble herbicides; see: col. 4, line 13-20) is encapsulated within the wall of said microcapsule.
	BEESTMAN teaches that the microcapsule shell wall of polymeric material can be polyester (see: col. 5, line 47-48; and col. 11, Example 4).
	BEESTMAN teaches an example of microcapsule having a polyester shell wall, wherein the ingredients comprised within the shell wall (after the polyester shell wall is formed) may include 50 grams of aqueous potassium dicamba solution (35.3 %) in aqueous phase (17.65 grams of potassium dicamba and 32.35 grams of water), 1.9 grams of KOH, 53.4 grams of crop oils and emulsifier (GAF V-216) (see: col. 13, Example 9).
As such, the amount of water comprised within the shell wall would be about 30.7 % by weight, based on the total weight of aqueous potassium dicamba solution, KOH and crop oils (105.3 grams).  This reads on the “water content in the core is at least 10 % by weight” as claim 1, or “at least 30 % by weight” as claim 6.  In addition, the amount of the potassium dicamba in the aqueous phase would be about 16.76 % by weight, and this reads on the “core comprises at least 10 % by weight of the pesticide” as claim 6.
Further, BEESTMAN also discloses a microcapsule which contains 200 grams of water and a total of 236.23 grams of other ingredients (excluded the diol, triol and adipoyl chloride ingredients), as such, the water can be present within the polyester shell wall in a content of about 45.8 % by weight.
BEESTMAN also teaches that said microcapsules are less phytotoxic to certain crop plants, thereby enhancing the crop safety of the herbicide and can protect the herbicides from environmental degradation, reduce leaching of the herbicide into the soil, and thus prolong or increase the soil life of the herbicide (see: col. 14, line 42-49).
For claim 2, BEESTMAN teaches the water-soluble material, e.g. herbicides, itself can be a liquid (see: col. 3, line 26-28; and col. 4, line 13-15).  As such, it reads on the “pesticide is present in the capsule core in dissolved form” as claimed because a “liquid” herbicide would necessarily be in dissolved form.
	For claim 3, BEESTMAN teaches that microcapsule shell wall of polymeric material can be “polyester” (see: col. 3, line 51-52 & 54), which can be produced from “diols or polyols” with “diacid or polyacid chlorides” (e.g. suitable difunctional acid-derived shell wall components can be adipoyl chloride) (see: col. 4, line 5-8; and col. 6, line 28-40).  As such, the “diols and polyols” reads on the component (a) as claimed; and the “diacid or polyacid chlorides” reads on the similar component (b) as claimed.
	For claim 4, BEESTMAN teaches the suitable “diols” can be, e.g. ethylene glycol (which has 2 carbon atoms), pentanediol (which has 5 carbon atoms), hexanediol (which has 6 carbon atoms), 1, 4-butanediol (which has 4 carbon atoms) (see: col. 6, line 44-53).  As such, they read on the claimed “alcohol comprises 2 to 6 carbon atoms”.
	BEESTMAN teaches the suitable “difunctional acid-derived shell wall components” can be, e.g. adipoyl chloride or citric acid chloride, (see: col. 6, line 28-29, 32 & 39).  It is known that “adipoyl chloride” has a chemical formula of C6H8Cl2O2 and, thus, it reads on the claimed “acid-component comprises 6 carbon atoms”.
For claim 5, the suitable diols, e.g. ethylene glycol (which has 2 carbon atoms), pentanediol (which has 5 carbon atoms), hexanediol (which has 6 carbon atoms), 1,4-butanediol (which has 4 carbon atoms), as taught in BEESTMAN, read on the species of an alcohol component (a) as claimed; and the suitable difunctional acid-derived shell wall components, e.g. adipoyl chloride, as taught in BEESTMAN, reads on the “adipic acid derivative” of the acid-component (b) as claimed.
For claim 7, BEESTMAN teaches the resulted microcapsules which having polyester shell wall encapsulating water and water-soluble herbicide (e.g. potassium dicamba) within the shell wall are spherical, individual microcapsules having 1-10 µm in diameter (see: col. 11, Example 4, line 6-28; and col. 13, Example 9, line 20-42).
For claims 8-9, BEESTMAN teaches the water-soluble herbicide can be, e.g. potassium salt of dicamba (see: col. 4, line 13-19), which reads on the “pesticide is an herbicide or a salt of dicamba” as claims 8 and 9.
With respect to the recitation of claim 10 “wherein the pesticide as claimed has a vapor pressure of at least 1 mPa at 25 °C”, since BEESTMAN teaches the same water-soluble pesticide salt, e.g. potassium dicamba, as claimed and as evidenced by the instant claim 9, said potassium dicamba salt taught by BEESTMAN would necessary has the same vapor pressure as presently claimed because a chemical compound and its properties are inseparable (see MPEP 2112.01: Part II and also see In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).


Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
	BEESTMAN teaches a similar microcapsule, which comprises a capsule shell comprising a polyester; and a capsule core comprising a water-soluble pesticide (i.e. a water-soluble herbicide salt, e.g. a salt of dicamba) and water as claimed.  BEESTMAN also teaches that the microcapsule polyester shell wall can be produced from reacting diols or polyols with diacid or polyacid chlorides.
However, BEESTMAN does not teach to use the carboxylic acids form of said diacid or polyacid chlorides for forming the polyester shell wall, as recited in claim 3.  BEESTMAN also does not teach to use the microcapsule in plant propagation material as recited in claim 14.  The deficiencies are taught by the reference Dyllick-Brenzinger et al.
	Dyllick-Brenzinger teaches a method for producing microcapsules, wherein the microcapsule comprises a polymer-containing capsule covering and a capsule core, wherein the core can comprise at least one effective substance (e.g. preferably herbicides) in dissolved form (see: [0006]; [0021], line 1-4; and [0088]).
	Dyllick-Brenzinger teaches that the capsule covering can be formed from polymerization of monomers, i.e. a dialcohol as a starter monomer (e.g. ethylene glycol, 1,4-butanediol) with dicarboxylic acid compounds (e.g. adipic acid, oxalic acid, malonic acid, succinic acid, glutaric acid) (see: [0032 & 0039]).  As such, the “dicarboxylic acid compounds” are the suitable polymerization monomers, and they read on the claimed “acid-component is selected from divalent carboxylic acids” as recited in instant claim 3.
	Dyllick-Brenzinger teaches that seed material can be treated with an agrochemical formulation comprised of the microcapsules (see: [0186 & 0188]; and the reference claim 28).  As such, the “seed material” taught by Dyllick-Brenzinger reads on the “plant propagation material” as instant claim 14.

	A second difference between the claims of the instant application and the teaching of BEESTMAN is that BEESTMAN does not teach that the water-soluble salt of dicamba is selected from methyl ammonium, dimethyl ammonium, triethyl ammonium, triethanol ammonium, diethyl ammonium, diethanol ammonium, isopropyl ammonium, diisopropylethyl ammonium, 2-(2-ammonium ethoxy)ethanol, diglycolammonium, diethylentriammonium, N,N-bis-(3- aminopropyl)methylammonium, ammonium, or pyridinium salts of dicamba (limitation of instant claims 8 and 9).  However, Li teaches aqueous based pesticide compositions having a high concentration of a water-soluble salt of an herbicide(abstract) including synthetic auxin herbicides such as dicamba([0037]) wherein the water-soluble active ingredients useful in the compositions have solubility in deionized water at 20 degree Celsius  of not less than about 50 g/L or not less than about 200 g/L 9[0036]).  Li teaches that the water-soluble salts of the synthetic auxin herbicides contained in the aqueous compositions include, e.g., salts containing one 
or more cations selected from the class of organo ammonium cations, wherein the 
organo ammonium cations may have from 1 to about 12 carbon atoms.  Exemplary 
organo ammonium cations include, for example, isopropyl ammonium, diglycol 
ammonium (2-(2-aminoethoxy)ethanol ammonium), dimethyl ammonium, diethyl 
ammonium, triethyl ammonium, monoethanol ammonium, dimethylethanol ammonium, 
diethanol ammonium, triethanol ammonium, triisopropanol ammonium, tetramethyl 
ammonium, tetraethylammonium, N,N,N-trimethylethanol ammonium (choline), and 
N,N-bis-(3-aminopropyl)methyl ammonium (BAPMA) ([0038]).  Cojocaru et al. teach the synthesis of 28 dicamba herbicidal salts wherein said salts were prepared by pairing quaternary tetraalkyl- or alkoxyammonium, piperidinium, imidazolium, pyridinium, morpholinium, quinolinium, and phosphonium cations with the dicamba anion (abstract).  Cojocaru et al. teach that growth chamber and field test data suggested that these ionic liquid forms of dicamba offer substantially increased efficacy which would allow less to be applied in the field. Compared to the commercial dicamba free acid product, improved physical properties were observed including higher decomposition temperatures and reduced volatilities, suggesting a potential reduction of overall environmental impact of the herbicide (abstract).


Finding of prima facie obviousness Rational and Motivation
 (MPEP 2142-2143)
BEESTMAN and Dyllick-Brenzinger combined teach a microcapsule having polyester shell wall can be produced by reacting a diol or polyol monomer (e.g. ethylene glycol; 1, 4-butanediol) with a diacid or polyacid chloride monomer (e.g. adipoyl chloride), or by reacting a dialcohol monomer (e.g. ethylene glycol; 1,4-butanediol) with a dicarboxylic acid compound (e.g. adipic acid).
It would have been obvious to a person of ordinary skilled in the art at the time the invention was made to utilize either the diacid or polyacid chloride monomer (e.g. adipoyl chloride) suggested by BEESTMAN, or the dicarboxylic acid compound (e.g. adipic acid) suggested by Dyllick-Brenzinger, to react with the diol or polyol monomer and to produce a microcapsule that has a polyester capsule shell wall because BEESTMAN and Dyllick-Brenzinger teaches that the resulted microcapsules are stable and are useful for encapsulating a variety of materials, i.e. water-soluble herbicides, and even sensitive substances can be encapsulated.  The prior art also teaches that said microcapsules are less phytotoxic to certain crop plants, thereby enhancing the crop safety of the herbicide and can protect the herbicides from environmental degradation, reduce leaching of the herbicide into the soil, and thus prolong or increase the soil life of the herbicide.
It would have been obvious to a person of ordinary skilled in the art at the time the invention was made to treat plant propagation materials, i.e. seeds, with an agrochemical formulation comprising the microcapsules because Dyllick-Brenzinger teaches that by doing so, it can help to control undesirable plant growths at areas where the undesired plants or the soil on which the undesired plants grow.
BEESTMAN, Li, and Cojocaru et al.  teach compositions comprising dicamba salts.  Li teaches that ammonium salts such as N,N-bis-(3-aminopropyl)methyl ammonium (BAPMA) were known water-soluble salts at the time the instant application was filed.  Cojocaru et al. teach that ionic liquid forms (which include the claimed ammonium salts) of dicamba offer substantially increased efficacy which would allow less to be applied in the field. Compared to the commercial dicamba free acid product, Cojocaru et al. teach that improved physical properties were observed including higher decomposition temperatures and reduced volatilities, suggesting a potential reduction of overall environmental impact of the herbicide. Thus, it would have been obvious to one of ordinary skill in the art to produce microcapsules of the water-soluble salt of dicamba selected from methyl ammonium, dimethyl ammonium, triethyl ammonium, triethanol ammonium, diethyl ammonium, diethanol ammonium, isopropyl ammonium, diisopropylethyl ammonium, 2-(2-ammonium ethoxy)ethanol, diglycolammonium, diethylentriammonium, N,N-bis-(3- aminopropyl)methylammonium, ammonium, or pyridinium salts wherein the salt of dicamba has a water-solubility of at least 10 2/l at 25° C with the expectation of providing a microcapsule wherein dicamba has improved physical properties including higher decomposition temperatures and reduced volatilities.  With regards to the limitation “wherein the salt of dicamba has a water-solubility of at least 10 2/l at 25° C”, a composition that consists of the same components (i.e. the ammonium salt of dicamba) will possess the same properties and therefore lead to identical ,desired results. Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658(Fed. Cir. 1990).

Therefore, from the combined teaching of the references, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.






Examiner's Response to Applicant’s   Declaration of Facts Filed Under 37 C.F.R. 1.132
     Bernd Oschmann’s Declaration  Filed Under 37 C.F.R. 1.132 filed on February 24, 2022 has been fully considered but is not persuasive.  In summation, Bernd Oschmann states that Examples 9-11 provide improved performance of the claimed polyester capsules over polyester capsules containing the potassium salt of dicamba.  However, the claims are not commensurate in scope with Examples 9-11.  Specifically, Examples 9-11 comprise the N,N-bis-(3- aminopropyl)methylamine salt of dicamba, the ammonium salt of dicamba, and the sodium salt of dicamba each combined with Polymer Solution S1 (i.e., a polymer of 88 equivalents by weight stearyl methacrylate and12 equivalents by weight methacrylic acid, in the form of a 31.0 wt.% solution in C10-C12 isoalkanes).  However, the claims  are not so limited as they disclose microcapsules comprising any polyester and any ammonium salt of dicamba.   Objective evidence of nonobviousness, if any, must be commensurate in scope with that of the claimed subject matter.  In re Kulling, 14 USPQ2d 1056 (Fed. Cir. 1990); In re Lindner, 173 USPQ 356 (CCPA 1972).  


Examiner's Response to Arguments
Applicant's arguments, filed February 24, 2022, with respect to the acknowledged and have been fully considered. 
	The objection to the specification and of claims 4,5, and 7 have been considered but are moot in view of the withdrawal of objections as set forth above.
The rejections(s) of: claims 3, 5 and 10 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph; claims 1, 2, 6, 8 and 9 under 35 U.S.C. 102(a)(1) as being anticipated by BEESTMAN, G. B. (EP 0148169 B1); and claims 1-10 and 14 under 35 U.S.C. 103(a) as being unpatentable over BEESTMAN, G. B. (EP 0148169 B1, which is cited in the Information Disclosure Statement filed on 7/20/2018) in view of Dyllick-Brenzinger et al. (U.S. PG-Pub. No. 20100120617A1) have been considered but are moot in view of a new grounds of rejection set forth above.











Conclusion
No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY A BROWN whose telephone number is 571-270-3284.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Courtney A. Brown		
Patent Examiner	
Technology Center 1600
Group Art Unit 1617

/JOHANN R RICHTER/Supervisory Patent Examiner, Art Unit 1617